Citation Nr: 0910549	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to a chronic psychiatric disorder.

2. Entitlement to service connection for a chronic 
psychiatric disorder, to include anxiety, depression, and 
panic disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In June 2005 and September 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In March 2002, the Veteran submitted a claim for service 
connection for diabetes mellitus.  This claim has not yet 
been developed or adjudicated by the RO.  Thus, the claim is 
REFERRED to the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that his hypertension and psychiatric 
disorder are related to his military service.  Although 
cognizant of the further delay that will result, the Board 
sees no alternative but to once again remand the claims.

The Board observes that in both June 2005 and September 2007 
Board decisions, the RO was advised that the submission by 
the Veteran that had been adjudicated as a claim to reopen a 
previously denied claim for service connection for PTSD 
should be re-adjudicated as a new claim for entitlement to 
service connection for a chronic psychiatric disorder.  
Accordingly, in May 2008, the RO issued a rating decision on 
this issue, framed as entitlement to service connection for 
anxiety/depression/panic disorder.  At the same time, the RO 
provided the Veteran with a supplemental statement of the 
case (SSOC) with respect to the issue.  Thereafter, the claim 
was certified to the Board.  
However, the Board observes that further procedural actions 
are required in order for the Veteran to be afforded all 
necessary due process before the Board adjudicates this 
claim.  Specifically, VA appellate procedure dictates that 
the following steps be taken prior to the Board reviewing a 
claim: 1) the Veteran submits a notice of disagreement (NOD) 
in response to an unfavorable decision by the RO, 2) the RO 
sends the Veteran a statement of the case, 3) the Veteran 
submits a substantive appeal indicating his intention to 
continue his appeal to the Board.  
38 C.F.R. § 20.200 (2008).  In this case, the Board 
interprets a March 2009 statement submitted by the Veteran's 
representative on his behalf sufficient to be an NOD with the 
May 2008 denial.  However, no statement of the case has been 
issued.  The May 2008 SSOC may not serve as an SOC because it 
was not issued in response to an NOD.  Id.  Consequently, the 
Board has no choice, but to remand this claim to the RO for 
issuance of an SOC and further action by the Veteran to 
continue his appeal if he so chooses.  Id.; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's hypertension claim, the United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In this regard, the Board observes that a June 2001 
letter from Dr. JMS states that hypertension is a diagnosis 
often associated with stress or anxiety, and concludes that 
the Veteran's hypertension is more likely than not a result 
of chronic, undiagnosed PTSD.  The Board is aware that 
service connection is not in effect for PTSD and entitlement 
to service connection for PTSD is not the claim on appeal.  
However, the Board finds that this statement is also 
indicative of a relationship between the Veteran's 
hypertension and claimed anxiety/depression/panic disorder 
claim that is subject to this REMAND.  Thus, the outcome of 
the Veteran's hypertension claim is impacted by the outcome 
of his service connection claim for a chronic psychiatric 
disorder.  Consequently, the claim of entitlement to a TDIU 
rating must be remanded to the AOJ in accordance with Harris.

Additionally, the Board observes that when the Veteran filed 
his claim in May 2000, he indicated current treatment at the 
Jefferson Barracks VA facility.  The earliest VA treatment 
record in the claims file is dated in January 2001.  Thus, 
all VA treatment records from the Jefferson Barracks VA 
facility dated prior to January 2001 must be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Request all relevant records from the 
Jefferson Barracks VA facility dated 
prior to January 2001.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Issue an SOC with respect to the claim 
for service connection for a chronic 
psychiatric disorder, to include 
anxiety, depression, and panic 
disorder, in response to the March 2009 
NOD.  An appropriate amount of time 
should be allowed for response by the 
Veteran.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim for 
hypertension should also be 
readjudicated, to include all evidence 
received since the May 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




